DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office has noticed that it has improperly copied the inventor’s name into its system as “Krestlbauer, Jurgen,” which is what appears on PG-Pub 2021/0007543 associated with this application, when the Application Data Sheet and Declaration have spelled the name “Kristlbauer, Jurgen.” The Office is working to correct the name in its records.

Claim Objections
Claims 1–15 are objected to because of the following informalities:
For grammatical purposes, the preamble of claim 1 should be amended to replace “has” with “having.”
Line 6 of claim 1 should be amended to recite, “for directing, by the directing guide, waste liquid.”
Line 11 of claim 1 should be amended to recite “wherein the evacuation guide . . . .”
Line 1 of claim 3 should be amended to recite “further comprising a stationary frame.”
Line 1 of claim 14 should be amended to recite, “further comprising.”
Claims 2, 4–13, and 15 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation initially, and the claim also recites a narrower limitation with all of the language including and following “optionally” on line 3. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
All of claims 1–15 would be allowable if rewritten or amended to overcome the objections, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Mori et al. (US Pub. 2015/0040771) is the closest prior art of record ignoring patent prior art sharing a common applicant and published less than one year prior to the earliest effective filing date of this application. Mori does not disclose or suggest, alone or in combination with any other prior art of record, an evacuation guide that receives waste liquid from the directing guide, the directing guide being movable relative to the evacuation guide, and the evacuation guide being actuated by an actuator to act on the directing guide to move it to at least one of the dispensing position and the non-dispensing position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Fontbonne (US Pub. 2017/0215625), Bourgund et al. (US Pub. 2019/0231117), Bourgund et al. (US Pub. 2020/0037810).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761